Citation Nr: 1605060	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  13-16 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim for service connection for an acquired psychiatric disability, to include a nervous condition and a depressive disorder.

2. Entitlement to service connection for an acquired psychiatric disability, to include a nervous condition and a depressive disorder, to include as secondary to a service-connected low back disability.

3. Entitlement to service connection for a cervical spine disability (claimed as multilevel cervical spondylosis and multilevel degenerative disc disease with mild central spinal canal stenosis, bulging discs, and neural foramina narrowing at C2-3), to include as secondary to a service-connected low back disability.

4. Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected low back disability.

5. Entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In April 2013, the RO granted service connection for gastroesophageal reflux disease (GERD), and in January 2012, the RO granted entitlement to a total disability rating based on individual unemployability (TDIU); consequently, these issues are not on appeal and are not addressed in this opinion. Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The Veteran's claim of entitlement to service connection for a depressive disorder has been re-characterized as a claim of service connection for an acquired psychiatric disorder, to include a nervous condition and a depressive disorder. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of the appeal should take into consideration the existence of the electronic record.

The issue of entitlement to service connection for sleep apnea has been perfected, but not yet certified to the Board. The Board's review of the claims file suggests that the AOJ may still be taking action on this issue. The Board will not review the denial, but it will be the subject of a subsequent Board decision, if otherwise in order.

The issues of service connection for an acquired psychiatric disorder, a cervical spine disability, and erectile dysfunction, as well as for special monthly compensation based on loss of use of a creative organ, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The July 1974 rating decision denied the claim of entitlement to service connection for a nervous condition; the Veteran did not file a notice of disagreement (NOD) to appeal the decision.
 
2. Evidence received since the July 1974 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for an acquired psychiatric disorder, to include a nervous condition and a depressive disorder.


CONCLUSIONS OF LAW

1. The July 1974 rating decision denying service connection for a nervous condition is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2. New and material evidence has been received to reopen the service connection claim for an acquired psychiatric disorder, to include a nervous condition and a depressive disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) sets forth VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). Because the Veteran's service connection claim for an acquired psychiatric disorder is reopened, any error related to the VCAA with respect to this claim is harmless. See id.; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim. The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a) (2015). To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements. Id. The Court emphasized that this standard is a "low threshold" for reopening. By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim reopened, the new evidence would raise a reasonable possibility of substantiating the claim. Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In July 1974, the RO denied the Veteran's claim of service connection for a nervous condition on the merits. See July 1974 Rating Decision. Essentially, in affording the Veteran a new VA examination after he submitted his petition to reopen his claim, the RO performed a de facto reopening of the claim. See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (VA's duty to perform full duty to assist is not triggered unless a claim is reopened). The Board finds that reopening is warranted. See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In July 1974, the RO denied the Veteran's claim of service connection for a nervous condition. The Veteran did not initiate appellate review by submitting an NOD. See 38 C.F.R. § 20.200, 20.201, 20.302 (2015) (setting forth requirements and a timeframe for submitting an NOD and initiating an appeal). The July 1974 decision became final within a year. See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

The RO denied the Veteran's initial service connection claim because the Veteran reported having a nervous condition at entry, and there was no evidence it was aggravated by service. July 1974 Rating Decision.

New evidence has been received since the July 1974 rating decision that is material to the Veteran's service claim. In the Veteran's claim for service connection, he reported that a nervous condition (depression) was secondary to his service-connected low back disability. The new evidence raises a reasonable possibility of substantiating the claim.

New and material evidence has been submitted to reopen the claim of service connection for an acquired psychiatric disorder. See 38 C.F.R. § 3.156(a).


ORDER

The claim of service connection for an acquired psychiatric disorder is reopened; to the extent the appeal is granted.


REMAND

Remand is required for addendum opinions regarding whether the Veteran's cervical spine disability, depressive disorder, and erectile dysfunction were aggravated - even if not caused - by the service-connected low back disability.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private treatment records (PMRs) that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain outstanding VA medical records (VAMRs) and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who provided the February 2011 mental disorders examination for an addendum opinion as to whether the Veteran's acquired psychiatric disorder (currently diagnosed as depressive disorder not otherwise specified) preexisted service and/or was aggravated by his service-connected low back disability. If the examiner is not available, request an opinion from another qualified VA examiner. The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review.

a. The VA examiner must opine as to WHETHER THE VETERAN'S ACQUIRED PSYCHIATRIC DISORDER (CURRENTLY DIAGNOSED AS A DEPRESSIVE DISORDER) CLEARLY AND UNDEBATABLY (i.e., through unmistakable factual and medical evidence) existed prior to service? If so, what is that evidence?

If the Veteran's acquired psychiatric disorder CLEARLY AND UNDEBATABLY existed prior to service, was it ALSO CLEARLY AND UNDEBATEABLY NOT AGGRAVATED (I.E., WORSENED) BY SUCH SERVICE?

b. If the acquired psychiatric disorder DID NOT EXIST PRIOR TO SERVICE, the VA examiner must opine as to whether the Veteran's current acquired psychiatric disorder was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

c. The VA examiner must opine as to whether the Veteran's current acquired psychiatric disorder was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by his service-connected low back disability.

d. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND. The examiner's attention is called to:

October 1969 Pre-Induction Report of Medical Examination, indicating the Veteran was psychiatrically normal, but also circling the item.

October 1969 Pre-Induction Report of Medical History, indicating a history of nervous trouble.

November 1971 Report of Medical Examination at separation, indicating the Veteran was psychiatrically normal, but also circling the item; noting there was no significant change in health since the induction physical; and the Veteran stating he was in good health.

September 2010 Claim to Reopen, noting a "nervous condition (depression)" is secondary to his service-connected low back disability.

February 2011 VA Examination Report.

4. Also return the claims file to the VA examiner who provided the February 2013 neck examination for an addendum opinion as to whether the Veteran's cervical spine disability was aggravated by his service-connected low back disability. If the examiner is not available, request an opinion from another qualified VA examiner. The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review.

a. The VA examiner must opine as to whether the Veteran's current cervical spine disability was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

b. The VA examiner must opine as to whether the Veteran's current cervical spine disability was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by his service-connected low back disability.

c. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND. The examiner's attention is called to:

October 1969 Pre-Induction Report of Medical Examination, noting no problems with the Veteran's neck.

October 1969 Pre-Induction Report of Medical History, not indicating any neck problems.

November 1971 Report of Medical Examination at separation, not indicating any neck problems, and the Veteran stating he was in good health.

September 2010 Notice of Disagreement, stating his neck condition is secondary to his service-connected low back disability.

February 2013 VA Examination Report.

5. Also return the claims file to the VA examiner who provided the January 2011 genitourinary disorders examination for an addendum opinion as to whether the Veteran's erectile dysfunction was aggravated by his service-connected low back disability. If the examiner is not available, request an opinion from another qualified VA examiner. The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review.

a. The VA examiner must opine as to whether the Veteran's current erectile dysfunction was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

b. The VA examiner must opine as to whether the Veteran's current erectile dysfunction was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by his service-connected low back disability.

c. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND. The examiner's attention is called to:

October 1969 Pre-Induction Report of Medical Examination, not indicating any erectile dysfunction or other genitourinary problems.

October 1969 Pre-Induction Report of Medical History, not indicating any erectile dysfunction.

November 1971 Report of Medical Examination at separation, not indicating any erectile dysfunction or other genitourinary problems, and the Veteran stating he was in good health.

September 2010 Claim to Reopen, noting erectile dysfunction is secondary to his service-connected low back disability.

January 2011 VA Examination Report.

6. Then, review the VA examiners' reports to ensure that they adequately respond to the above instructions, including providing adequate explanation in support of the requested opinions. If any report is deficient in this regard, return the case to the appropriate VA examiner for further review and discussion.

7. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for a cervical spine disability, a depressive disorder, and erectile dysfunction, and entitlement to special monthly compensation based on loss of use of a creative organ. If the benefits sought are not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


